Electronically Filed
                                                          Supreme Court
                                                          SCPW-12-0000419
                                                          14-JUN-2012
                                                          09:33 AM



                       NO. SCPW-12-0000419

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  EDMUND M. ABORDO, Petitioner,

                                vs.

     THE HONORABLE RICHARD K. PERKINS, JUDGE OF THE CIRCUIT
    COURT OF THE FIRST CIRCUIT, STATE OF HAWAI#I, Respondent.


                       ORIGINAL PROCEEDING
                        (CR. NO. 93-0737)

          ORDER DENYING PETITION FOR WRIT OF MANDAMUS
   (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ.
   and Circuit Judge To#oto#o, in place of Duffy, J., recused)

          Upon consideration of petitioner Edmund M. Abordo's
petition for a writ of mandamus, the respondent judge's answer,
and the record of Cr. No. 93-0737, it appears that the petitions
for writs of habeas corpus submitted by petitioner were filed in
Cr. No. 93-0737 on January 24, 2012 and February 17, 2012 and
were disposed of on May 7, 2012.   Petitioner's request for
mandamus relief is moot.   Therefore,
          IT IS HEREBY ORDERED that the petition for a writ of
mandamus is denied as moot.
          DATED: Honolulu, Hawai#i, June 14, 2012.
                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Simeon R. Acoba, Jr.
                               /s/ Sabrina S. McKenna
                               /s/ Fa#auuga L. To#oto#o